Citation Nr: 0510351	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a disability 
manifested by weakness and gastrointestinal signs and 
symptoms to include gastroesophageal reflux disease, lactose 
intolerance, nausea, vomiting, and diarrhea on a direct basis 
and due to an undiagnosed illness. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from July 1983 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

When this appeal was initially before the Board in February 
2004, the Board remanded the case to the RO for further 
procedural and evidentiary development.  Specifically, the RO 
was to: (1) comply with the duty to notify and the duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA); (2) determine whether the issues should be 
decided on a new and material basis or on the merits; (3) 
obtain VA and private medical records; and, (4) schedule the 
veteran for a VA gastrointestinal examination. 

Thereafter, the Appeals Management Center (AMC) completed the 
requested development of directive (1) with VCAA notice in a 
letter, dated in March 2004, and in supplemental statement of 
case, dated in December 2004.  As for directive (2), in the 
December 2004 supplemental statement of the case, the RO 
decided the case on the merits without regard to the finality 
of a March 1997 rating decision, denying service connection 
for disability manifested by fatigue and gastrointestinal 
signs and symptoms to include nausea, vomiting, and diarrhea 
on a direct basis and as an undiagnosed illness.  As for 
directive (3), the RO obtained the identified VA records, but 
the veteran neither submitted nor authorized VA to obtain the 
identified private medical records.  Finally, as for 
directive (4), the requested VA examination was conducted in 
September 2004.  As the RO has substantially complied with 
the Board's remand, no further action to ensure compliance is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).

This case is remanded to the agency of original jurisdiction 
via the AMC in Washington, D.C.


REMAND 
Other Due Process Issues 
Claim to Reopen v. Merits Determination 

As alluded to above, in a March 1997 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for fatigue and gastrointestinal signs and 
symptoms to include nausea, vomiting, and diarrhea on a 
direct basis and as an undiagnosed illness.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he filed a notice of 
disagreement, but he subsequently withdrew the appeal in 
writing.  38 C.F.R. § 20.204(a) (2004). 

In August 2000, the veteran petitioned to reopen the claim of 
service connection for weakness, nausea, vomiting, and 
diarrhea.  In letters, dated in September 2000, the RO 
acknowledge that the claim had been previously denied and 
that new and material evidence was needed in order to reopen 
the claim.  Thereafter in the July 2001 rating decision, now 
on appeal, and in the December 2004 supplemental statement of 
the case, after the request for clarification by the Board, 
the RO denied the claim on the merits without regard to the 
previous denial of the claim.  

A decision of the RO is final and binding as to conclusions 
based on the evidence on file at the time VA issues notice of 
the decision.  A final rating decision is not subject to 
revision on the same factual basis.  There are exceptions, 
but none are relevant to the current appeal.  38 C.F.R. 
§ 3.104(a) (2004).  

Under 38 U.S.C.A. §§ 5108, 7105(c), the law provides for the 
reopening of a previously denied rating decision if new and 
material evidence is presented.  If the claim is reopened, 
the claim is reviewed on the merits, considering all the 
evidence of record. 

Because of the statutory prohibition against reopening a 
previously denied claim in the absence of new and material 
evidence, the Board has jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board has 
recharacterized the veteran's claim as identified on the 
first page of this remand.

Because the Board is considering whether new and material 
evidence has been presented to reopen the claim, which has 
not been addressed by the RO, the Board must consider whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on the question and the 
opportunity to submit such evidence and argument and to 
address the question at a hearing, and, if not, whether he 
will be prejudiced by proceeding with the appeal.  Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993). 

Because the veteran has not been given the opportunity to 
argue the question of new and material evidence and because 
he has not been provided the applicable law on what 
constitutes new and material evidence, further procedural 
development is needed.

2.  Claim to Reopen v. New Claim 

The appeal also raises the question of whether the issue of 
service connection for weakness is a new claim.  In the March 
1997 rating, the RO denied service connection for fatigue.  
In the August 2000 petition, the veteran claimed service 
connection for weakness.    

Notwithstanding the change from fatigue to weakness, the 
underlying condition, a loss of strength or vigor, by any 
name remains the same, and the issue of service connection 
for weakness is properly one of whether there is new and 
material evidence.  Ashford v. Brown, 10 Vet.App. 120 (1997). 

In his substantive appeal, dated in January 2002, the veteran 
indicated that gastroesophageal reflux disease and lactose 
intolerance were the cause of weakness, nausea, vomiting and 
diarrhea.  The RO addressed the issues of entitlement to 
service connection for gastroesophageal reflux disease and 
lactose intolerance as a new claim in the December 2004 
supplemental statement of the case.  

Notwithstanding the varied etiology attributed to the claimed 
disability, the claim is for a chronic disability manifested 
by gastrointestinal signs and symptoms, and the claims of 
gastroesophageal reflux disease and lactose intolerance 
constitute the same disability or the manifestations of the 
same disability and the issue is properly one of whether the 
evidence is new and material.  Ashford.

In light of the above, the case is remanded to the agency of 
original jurisdiction for the following action.  

1.  Unless additional evidence is 
presented, it is not necessary to 
readjudicate the claim as the primary 
purpose of the directive is to ensure 
procedural due process.  

2.  The RO is to prepare a supplemental 
statement of the case, addressing 
finality of the March 1997 rating 
decision, including the following 
regulatory definition of new and material 
evidence.  

New and material evidence means 
evidence not previously submitted to 
agency decision makers, which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with the evidence 
previously assembled is so 
significant that it has to be 
considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


